Citation Nr: 0109661	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
peptic ulcer disease with hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

According to the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, the veteran served on 
active duty from September 1978 to September 1980.  In 
February 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to an effective date prior to March 23, 1993, for 
the grant of service connection for peptic ulcer disease with 
hepatitis and remanded the issue of entitlement to an 
evaluation in excess of 20 percent for peptic ulcer disease 
with hepatitis to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  While the case was 
in remand status, jurisdiction over the claims folders was 
transferred to the RO in Los Angeles, California.  The case 
was returned to the Board in January 2001.


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

A review of the claims file reveals that the veteran 
underwent a fee-basis gastrointestinal examination in June 
1999.  The examiner indicated that the veteran had ongoing 
symptoms, possibly due to adhesions and a partial 
gastrectomy, but the examiner did not identify the ongoing 
symptoms.  He stated that laboratory testing was positive for 
elevated enzymes and Hepatitis B and C, and that these 
results warranted follow-up by a gastroenterologist or 
hepatologist.  However, no further examination was ordered by 
the RO. 

In addition, although the record reflects that a letter 
requesting the veteran to provide information needed to 
obtain any additional medical records pertinent to his claim 
was sent to the veteran on two occasions, the veteran did not 
respond to this request for information and it is not clear 
that the request was sent to the veteran's current address.

The Board also notes that the RO has not complied with the 
Board's remand directive to adjudicate the raised issue of 
entitlement to service connection for psychiatric disability. 

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including private 
and VA, who may possess additional 
records pertinent to his pending claims.  
After obtaining any necessary 
authorization for the release of the 
veteran's private medical records, the RO 
should attempt to obtain, and associate 
with the file, all records noted by the 
veteran that are not currently on file. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
a VA examination by a gastroenterologist 
or hepatologist to determine the current 
severity of his service-connected peptic 
ulcer disease with hepatitis.  The claims 
files, including a copy of this REMAND, 
must be made available to and reviewed by 
the examiner and the examination report 
should reflect that the claims files were 
reviewed.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology due to peptic ulcer 
disease or hepatitis.  The examiner 
should provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

4.  After the above has been completed, 
the RO should review the claims files and 
ensure that all requested development, 
including the medical examination and 
requested opinion, has been conducted and 
completed in full.  Thereafter, the RO 
should undertake any other action 
required to comply with the notice and 
duty to assist provisions of the VCAA, to 
include providing the veteran with a 
psychiatric examination if deemed 
warranted.

5.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of all applicable diagnostic codes and 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.7.  The RO should 
also adjudicate the raised issue of 
entitlement to service connection for 
psychiatric disability.

6.  If the benefits sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status.  If the 
evaluation of peptic ulcer disease with 
hepatitis remains at issue, the 
supplemental statement of the case should 
include the criteria for evaluating 
hepatitis.  The RO  should afford the 
veteran and his representative with an 
appropriate opportunity to respond.  The 
veteran should also be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 





(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


